Citation Nr: 9908589	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-27 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition, 
including arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied 
entitlement to service connection for arthritis of the back.  
The veteran has since moved to the jurisdiction of the RO in 
Jackson, Mississippi.

In October 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case is ready for appellate 
review.

As noted in the Board's Remand, the claims file shows that 
the veteran filed a claim for dental benefits in September 
1992.  It does not appear as if this claim has been 
adjudicated, and this claim is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The medical evidence shows current diagnoses of residuals 
of low back strain and slight retrolisthesis of L5 on S1.

3.  The balance of the medical evidence does not establish 
that the veteran's claimed back condition is the result of an 
inservice disease or injury.

4.  A back condition, including arthritis, was not incurred 
during service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a back condition, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The veteran is not entitled to service connection for a 
back condition, including arthritis.  38 U.S.C.A. §§ 1110, 
1131, and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed his claim for service connection for a back 
condition in September 1992.  He indicated on his claim for 
compensation that he was treated for arthritis of the back in 
1992.  

The veteran's service medical records showed that he 
complained of back pain of four days' duration in April 1988.  
He indicated that the pain began after lifting pots that 
weighed approximately 100 pounds and using improper body 
mechanics.  He stated that the pain was sharp and non-
radiating.  He indicated that he had pain when bending over 
from the waist and when standing.  Examination showed edema 
to the left lateral aspect of the post-thoracic cavity and 
left inferior anterior aspect of the armpit.  He had pain 
with duckwalking and flexion and extension of the waist.  He 
had mild muscle spasms.  The neurological examination was 
normal.  The examiner's impression was Grade I left erector 
spinalis and serratus anterior muscle strain.

In April 1992, the veteran complained of his back popping and 
catching when he ambulated, but not all the time.  
Examination showed that he had full range of motion without 
evident popping or discomfort.  There was no thrombotic 
thrombocytopenic purpura in the sciatic route.  Gluteal tone 
was normal.  Heel and toe walk was satisfactory.  Deep tendon 
reflexes and the physiologic examination were normal.  There 
were no sensory or motor deficits in either lower extremity.  
Straight leg raising, Lasegue's, and FABERE tests were 
negative bilaterally.  X-rays of the lumbosacral spine were 
within normal limits.  The back examination was within normal 
limits.  No diagnosis was rendered.

In February 1993, the veteran underwent a VA physical 
examination in connection with his claim.  He stated that he 
was diagnosed with arthritis of the back after being 
evaluated for sharp, aching, non-radiating low back pain, 
accompanied by popping noise, which occurred while he was 
straining to lift some pots in 1989.  X-rays were ostensibly 
normal.  He stated that he was treated with pain medications 
with some relief.  There was no significant pain with range 
of motion of the back.  His gait was essentially normal.  X-
rays of the lumbosacral spine showed exaggeration of the L5-
S1 angle and a suggestion of mild posterior subluxation of L5 
on S1 with narrowed neural foramen.  There was also a mild 
compression deformity of L4 and L5 vertebrae.  The diagnoses 
included residual of low back strain.

The RO obtained the veteran's medical records from the VA 
Medical Center in Jackson, Mississippi, covering the period 
December 1993 to January 1994.  The discharge summary from a 
period of hospitalization in December 1993 showed a diagnosis 
of old back sprain, and x-rays of the lumbosacral spine 
showed no abnormalities.  The vertebral body height and 
vertebral disc spaces appeared adequate with no evidence of 
fractures or dislocations.

In October 1997, the Board remanded this claim for additional 
evidentiary development.  In November 1997, the RO sent a 
letter to the veteran requesting that he provide information 
as to where he had received medical treatment for his back 
since January 1994.  The veteran did not respond.  Associated 
with the claims file is a VA outpatient treatment record 
dated in September 1997 that the veteran submitted while his 
claims file was previously at the Board.  This record 
contained no information regarding a back condition.

In July 1998, the veteran underwent an additional VA 
examination.  The examiner reviewed the claims file, 
including the veteran's service medical records.  The veteran 
reported having an episode of low back pain in 1994 for which 
he was seen by a civilian physician who could not find a 
cause for the pain.  He stated that he currently had popping 
in his lower back, and it ached from time to time.  He stated 
that the low back pain sometimes interfered with him going to 
sleep.  Upon examination, his gait was normal.  He stood 
erect with a level pelvis and no scoliosis.  He had no 
tenderness over the spinous processes.  Straight leg raising 
was limited to 80 degrees bilaterally by hamstring tightness.  
He complained of some discomfort at the extremes of flexion 
and extension of the back.  Range of motion for the lumbar 
spine was normal.  Deep tendon reflexes were active and equal 
in the knees and ankles bilaterally.  The veteran could walk 
on his heels and toes without difficulty.  He could squat and 
arise from the squatting position without assistance.  There 
was no motor weakness or sensory deficit in the lower 
extremities.  There was no evidence of muscle atrophy. 

X-rays of the veteran's lumbosacral spine showed that the 
posterior surface of the body of L5 was slightly posterior to 
the posterior surface of the body of S1.  There was no 
narrowing of the disc.  There was no osteophyte formation, 
fracture, dislocations, or bony deformity.  The examiner 
stated that this slight retrolisthesis was of no clinical 
significance.  The examiner indicated that aside from the 
trace of retrolisthesis noted on x-ray, there was no 
objective evidence of organic pathology to explain the 
veteran's complaints of low back pain.  The examiner 
concluded that the back pain the veteran now had was not 
related to the muscle strain that he sustained in April 1988. 



II. Legal Analysis

A. Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

A person seeking benefits under a program administered by the 
Secretary must submit a claim that is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 504 (1995); aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 and 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307 and 3.309 (1998).

The veteran is not entitled to presumptive service connection 
for arthritis of the back.  There is no medical evidence, 
either during service or after, that the veteran has 
arthritis of the back.  Despite his contention, there is no 
objective medical evidence showing a diagnosis of arthritis 
of the back.

The VA examiner in 1993 diagnosed residuals of low back 
strain based on the veteran's history of incurring back 
strain during service.  The veteran's service medical records 
do show that he was treated for muscle strain of the back.  
The diagnosis of "residuals" implies a connection between 
an injury and the current symptomatology.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran has been provided appropriate VA 
examinations.  In accordance with the Board's remand, the RO 
requested in November 1997 that the veteran provided a list 
of the names and addresses of medical providers who had 
treated him for his back condition since 1994.  The veteran 
did not respond to this request.  Therefore, VA has satisfied 
its duty to assist the veteran in the development of this 
claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's claimed back condition and his military service 
might be inferred.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the Board must assess 
the probative weight of this evidence in rendering a decision 
including analysis of the credibility and probative value of 
the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must also assess the 
credibility and weight to be given to the medical evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The evidence is no longer presumed to be credible once an 
analysis of the claim on the merits is undertaken.

Evidence in support of the veteran's claim includes the 
opinion from the VA examiner in 1993.  Evidence not favorable 
to his claim includes the VA examiner's opinion in 1998 and 
the balance of the veteran's medical records and reported 
history.  The Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back condition because the medical evidence unfavorable to a 
link between the claimed condition and his period of military 
service is more persuasive and of greater weight than the 
medical evidence that is favorable to such a connection.  

The Board concludes that the medical evidence reflecting that 
an inservice disease or injury, including the back strain in 
1988, did not cause a chronic back condition is more 
probative for the following reasons.  First, the opinion of 
the VA examiner in 1993 that the veteran had residuals of 
back strain is not persuasive.  The VA examiner in 1993 made 
no reference to objective medical evidence or medical records 
supporting the opinion.  There is also no indication that the 
VA examiner in 1993 reviewed all of the veteran's medical 
records, including his service medical records, prior to 
rendering this diagnosis.  

Second, the VA examiner in 1998 was specifically asked to 
render an opinion as to the etiology of the veteran's back 
condition.  The examiner reviewed the claims file, including 
the service medical records, and expressed the medical 
opinion that the veteran's current complaints of back pain 
were not related to the muscle strain incurred during service 
in 1988.  This opinion was based on review of the entire 
record, unlike the opinion of the VA examiner in 1993.  

Third, the medical evidence indicates that the veteran does 
not currently have a chronic back disorder.  Despite the 
diagnosis rendered during the VA examination in 1993, there 
were no abnormal findings shown during the examination with 
respect to the veteran's back.  There were, therefore, no 
findings upon which to diagnose a back disorder.  The VA 
examiner in 1998 indicated that there is no objective 
evidence of organic pathology to account for the veteran's 
complaints of low back pain.  The only abnormal finding 
currently shown is retrolisthesis of L5 on S1, which the VA 
examiner in 1998 indicated was of no clinical significance.  
The veteran's complaints of back pain are symptoms and do not 
constitute a medical condition.

In addition, the Board reviewed all of the evidence of 
record, and additional support for the VA examiner's opinion 
in 1998 can be found in the rest of the medical evidence.  
The only definitive diagnosis of a back disorder rendered 
during service was muscle strain.  After this diagnosis in 
1988, there were no further indications of a back condition 
during service.  After the veteran's complaints in April 
1992, no diagnosis of a chronic condition was rendered and no 
abnormalities were revealed through the examination.  
Therefore, any back strain as a result of lifting pots in 
1988 was an acute and transitory condition with no chronic 
residuals shown during service.  A diagnosis of arthritis of 
the back was not rendered during service, as the veteran 
maintains.

The Board is cognizant of the fact that the veteran maintains 
that he has a back condition due to his military service.  
However, the veteran is not competent to render such an 
opinion.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed back condition was not caused by an 
inservice disease or injury, including the back strain in 
1988.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back condition, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the veteran's claimed back condition.


ORDER

Entitlement to service connection for a back condition, 
including arthritis, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 4 -


- 3 -


